internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-113866-99 cc dom fi p b5 district_director taxpayer’s name taxpayer’s address years involved date of conference legend a bonds v w x y z q date date date period issue tam-113866-99 on what date should a’s late payment of rebate paid for period the first computation period be taken into account for purposes of computing rebate for the final computation period conclusion for purposes of computing rebate for the final computation period a’s late payment of rebate is taken into account as of the date the payment was due facts on date a issued the bonds approximately ½ years later on date a redeemed the bonds on or about date a discovered that it had failed to pay its rebate liability for the period the first computation period on date less than days after discovering its unpaid rebate liability a filed form 8038-t arbitrage rebate and penalty in lieu of rebate indicating on the form that it elected to apply sec_1_148-1 through of the income_tax regulation sec_1 to the bonds a made a payment in the amount of z with the form 8038-t a also included a statement with form 8038-t indicating that although it was paying the rebate payment late it was subject_to sec_1_148-3 because the late payment was due to an innocent mistake not willful neglect and was paid within days after discovering that the rebate amount had not been paid at the end of period of the unpaid rebate amount was dollar_figurew this amount was used it as the basis for determining that dollar_figurex of interest calculated at the underpayment rate specified by sec_6621 of the internal_revenue_code was due to be paid to the united_states so that the bonds would not be arbitrage_bonds in the statement that accompanied the form 8038-t a explained that it was paying dollar_figurez which was dollar_figurey less than dollar_figurev the sum of w and interest at the underpayment rate this was because at the end of the final computation period for the bonds after payment of the rebate amount for period plus interest it was entitled to a refund of rebate in the amount dollar_figurey due to negative arbitrage during the final period according to a its payment of the rebate amount plus interest at the sec_6621 rate extinguished its rebate liability as of the end of period the rebate amount_paid for period all regulations cited in this letter refer to the regulations published as t d 1993_2_cb_13 issuer acknowledged that it was required to pay interest on only of the rebate amount due at the end of period tam-113866-99 combined with negative arbitrage in the final computation period resulted in an overpayment of rebate as of the end of the final period in the amount of dollar_figurey the amount of this refund was set off against the amount dollar_figurev to reduce a’s payment to dollar_figurez the district_director disputed the fact that a was entitled to a refund of rebate the district_director asserted that the final rebate amount due from a should be calculated based on the actual date a paid its rebate date consequently a should not receive a payment credit based on the assumption that the rebate amount for period was paid on time according to the district_director under sec_1_148-3 a should pay interest at the underpayment rate based on the rebate amount due at the end period plus the rebate amount for period future valued at the bond yield to the actual payment_date less the arbitrage for the final computation period the district director’s calculations resulted in an additional rebate amount due from a law and analysis under sec_103 of the internal_revenue_code gross_income does not include interest on any state_or_local_bond however under sec_103 this does not apply to a bond that is an arbitrage_bond within the meaning of sec_148 an arbitrage_bond is defined in sec_148 as any bond issued as part of an issue any portion of which is reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds that were used directly or indirectly to acquire higher_yielding_investments under sec_148 a bond is treated as an arbitrage_bond unless rebate is paid to the united_states in a timely manner the amount that must be paid is equal to the excess of the amount earned on all nonpurpose_investments over the amount that would have been earned if the nonpurpose_investments were invested a rate equal to the yield on the issue sec_148 provides that except to the extent provided by the secretary the amount that is required to be paid to the united_states by the issuer shall be paid in installments which are due at least once every years ninety percent of the amount described in sec_148 is required to be paid at each installment prior to the final installment at which time is due sec_1_148-3 provides that the final computation_date is the date that an issue is discharged sec_148 provides that in the case of an issue which would fail to meet the rebate requirements the secretary may treat such issue as meeting such requirements if the issue is not a private_activity_bond other than a qualified_501_c_3_bond the failure to pay rebate is not due to willful neglect and the issuer pays to the united_states a penalty in an amount equal to the sum of of the amount which was not paid plus interest interest is payable at the underpayment rate tam-113866-99 established by sec_6621 on the portion of the amount which was not paid on the date required for the period beginning on such date the secretary may waive all or any portion of the penalty required under this paragraph sec_1_148-3 provides that the first rebate installment_payment must be made not later than years after the issue_date subsequent rebate installment payments must be made not later than years after the previous computation_date for which an installment_payment was made each installment_payment must be in an amount that when added to the future value as of the computation_date of previous rebate payments made for the issue equals at least percent of the rebate amount as of that date sec_1_148-3 example illustrates that in computing rebate the future value of the rebate amount from the previous period is taken into account in the subsequent period for purposes of determining whether percent of the rebate amount has been paid as of the subsequent computation_date example also illustrates that a rebate payment is future valued at the bond yield for the same purpose sec_1_148-3 provides that each rebate payment must be paid no later than days after the computation_date to which the payment relates payments made within this 60-day period are treated as paid on the computation_date to which it relates a rebate payment is paid when it is filed with the internal_revenue_service at the place or places designated by the commissioner sec_1_148-3 provides that the failure to pay the correct rebate amount when required will cause the bonds to be arbitrage_bonds unless the commissioner determines that the failure was not caused by willful neglect and the issuer promptly pays the rebate amount plus a penalty equal to percent of the rebate amount not paid when required to be paid interest on this amount accrues at the underpayment rate specified in sec_6621 from the date the correct amount was due to the date ten days before it is actually paid the penalty is automatically waived if the rebate amount that the issuer failed to pay plus interest is paid within days of discovering the failure unless the commissioner determines that the failure was due to willful neglect or the bond issue is under examination during the period beginning on the date the failure first occurred and ending on the date days after receipt of the rebate amount in this case a failed to timely pay the rebate amount owed from period within days after discovering this fact it paid of its rebate liability at the end of period plus interest accrued at the underpayment rate under sec_6621 during the period in question the bonds were not under examination while they were outstanding and there are no facts to indicate that a’s failure to pay the rebate amount on time was due to willful neglect nevertheless according to the district_director the bonds are arbitrage_bonds because part of the payment on date should have been allocated to interest at the underpayment rate and part to additional interest at the bond yield tam-113866-99 calculated on the unpaid rebate amount from the time it was owed until it was actually paid as a result after crediting a’s payment to the interest accruals under the district director’s theory only a portion of the rebate amount was paid within the day period we conclude that the district_director is incorrect because a paid the rebate amount due at the end of period plus interest within days after discovering that the rebate amount was unpaid it met its rebate obligation for that period the payment is taken into account as of the date the rebate amount was due extinguishing a’s rebate liability for period nevertheless the payment could not have been an expenditure of bond proceeds for purposes sec_1_148-6 until the actual payment on date we also conclude that it correctly future valued the rebate payment from the date it was due at the end of period and deducted that amount from the rebate amount owed on the final computation_date because a earned negative arbitrage during the final computation period we conclude that a was entitled to a refund of dollar_figurey that could be set off against the amount due the united_states under sec_1_148-3 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
